I concur in overruling the motion for rehearing upon the the ground that the court erred in sustaining an exception to the fifth paragraph of appellant's second trial amendment. The only reply that appellee makes to the eleventh assignment complaining of this ruling is that the exception sustained is not contained in the record. But the fact remains that an exception to paragraph 5 was sustained, and it does not seem to me that it was subject to any exception. The only effect of the failure of the record to show the exception sustained is to require this court to consider whether paragraph 5 was subject to any exception. *Page 300